NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2836-15T4


JAMCO HEATING & AIR
CONDITIONING, INC.,

        Plaintiff-Appellant,

v.

MASSIMO PROCACCINI, d/b/a
MASSIMO PROCACCINI –
RENOVATOR AND CUSTOM
BUILDER,1

     Defendant-Respondent.
______________________________

              Argued March 23, 2017 – Decided May 15, 2017

              Before Judges O'Connor and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Docket No. DC-
              7500-15.

              Jo-Leo W. Carney-Waterton argued the cause for
              appellant.

              Respondent has not filed a brief.

PER CURIAM




1  Defendant is improperly pled. Defendant is properly known as
Massimo Procaccini General Contractor, L.L.C.
     Plaintiff JAMCO Heating & Air Conditioning, Inc. appeals from

a February 19, 2016 Law Division order denying its motion to vacate

the court's previous order that dismissed the complaint with

prejudice.    We affirm.

     We discern the following facts from the record on appeal.                   On

June 8, 2015, plaintiff, a heating, ventilation, air conditioning

and refrigeration (HVACR) contractor filed a complaint for breach

of   contract     against    defendant       Massimo     Procaccini      General

Contractor, L.L.C.      According to the allegations in the complaint,

plaintiff entered into an agreement with defendant to perform

HVACR work.     Under the contract, plaintiff was to receive three

payments over the course of the project, totaling $17,575.

     On   April   11,   2014,      defendant   paid     plaintiff      $8878   for

completion of the first phase.             After completion of the second

phase, defendant paid plaintiff $5273.                 On August 12, 2014,

plaintiff billed defendant for the final payment of $3514; however,

defendant only remitted a partial payment of $2000, leaving a

balance of $1514.

     Plaintiff     filed    suit    seeking    the     amount   owed    plus     an

additional late payment as set forth in the contract of 1.5% per

each month the bill was unpaid, for a total demand of $1718.39.

Following the October 26, 2015 bench trial, the court entered



                                       2                                  A-2836-15T4
judgment in defendant's favor and dismissed plaintiff's complaint

with prejudice.

    On January 11, 2016, plaintiff moved to vacate the entry of

judgment under Rule 4:50-1, presenting the court with a letter

from a Deputy Attorney General, serving as counsel to the New

Jersey State Board of Examiners of Heating, Ventilating, Air

Conditioning   and   Refrigeration       Contractors   (the   Board),   that

explained the licensing requirements for HVACR contractors.              The

trial judge denied the motion, stating the following:

               A bench trial was heard by this court on
          October 16, 2015, and the Court dismissed
          plaintiff's claim with prejudice. Plaintiff
          files present motion to vacate the final order
          of judgement by the court after the October
          16, 2015 trial.

               The plaintiff contends that the contract
          between it and the defendant was legally
          binding at the time of its signing. The issue
          is whether an HVACR repairman held a valid
          license to conduct business after March 1,
          2014, if that repairman had not received a
          license   pursuant   to   N.J.S.A.   45:16A-1.
          Plaintiff further stated that the court
          affirmed defendant's interpretation of the
          statute, and, in effect, has endorsed the
          purported legislative intent to deprive
          thousands of men and women of their livelihood
          for the sake of bureaucratic compliance.

               Plaintiff further asserts that the HVACR
          Board of Examiners has determined that HVACR
          repairmen that possessed a home improvement
          contractor's license, were eligible for waiver
          from    the    education    and    examination
          requirements of the statute and submitted an

                                     3                              A-2836-15T4
application during the six-month grandfather
period were legally permitted to work as an
HVACR repairman until such time as they
received their license from the Board.

     Plaintiff's representative, Mike Green,
Sr., possessed one of these licenses and was
eligible for waiver of the new license,
because he had served as a contractor for at
least two years prior to March 1, 2014. Thus,
he was legally permitted according to the
plaintiff to ply his trade on behalf of the
plaintiff, to the benefit of the defendant,
until he received his new licensing from the
Board.

     Now I think we've cleared it up that this
case is brought -- or this motion is brought
pursuant to Rule 4:50-1.     Pursuant to that
rule, on motion, with briefs and upon such
terms as are just, the [c]ourt may relieve a
party or the party's legal representative from
a final judgment or order for the following
reasons: mistake, inadvertent surprise; or
excusable neglect; newly discovered evidence,
which would probably alter the judgment or
order and which, by due diligence could not
have been discovered in time for a new trial
under Rule 4:49; fraud; misrepresentation or
other misconduct; the judgment or order is
void; the judgment or order has been
satisfied; or any other reason justifying
relief from the operation of the judgment or
order.

     The court finds there is no newly
discovered evidence in this case that would
not have been discovered in time for a new
trial, which may have provided relief pursuant
to Rule 4:50-1. Plaintiff simply argues that
the true legislative intent was not followed
by the court and provides as evidence the
opinion of a Deputy Attorney General. While
the Court appreciates the opinion of the DAG,
it merely states the opinion of a lawyer and

                      4                          A-2836-15T4
            is, in no way, indisputable        evidence   of
            legislative intent.

                 The Court, therefore, will deny the
            motion and hold that Rule 4:50-1(f) does not
            justify relief from the operation or order of
            judgment.

                 . . . .

            This   is   simply   a   dispute    over   the
            interpretation of a statute, not an injustice,
            so if you think I've gotten it wrong, you
            should have taken it up much earlier than you
            did.

     On appeal, plaintiff argues the evidence presented in support

of the motion to vacate was not an opinion letter but represents

an articulation of the Board's interpretation of N.J.S.A. 45:16A-

1 to -28, and deserves deference.       Plaintiff contends the court's

interpretation of the applicable statutes denies his client due

process.    We disagree.

     The trial judge decided this motion on the basis of Rule

4:50-1(b) and (f).         Plaintiff argues the trial judge's legal

conclusions dismissing the complaint were flawed, and the judge

erred denying his motion to vacate the judgment and to present new

evidence.    We note at the outset, plaintiff has not provided the

record of the trial proceedings; therefore, we do not know the

legal basis for the trial court's determination beyond what we

discern from the judge's ruling on the motion.      Moreover, we have



                                    5                          A-2836-15T4
been provided with an incomplete record of plaintiff's motion to

vacate the judgment.   See Rule 2:5-4(a).

     A party seeking to vacate a final judgment must meet the

standards of Rule 4:50-1.   U.S. Bank Nat'l Ass'n v. Guillaume, 209
N.J. 449, 467 (2012). Rule 4:50-1 provides six grounds for relief:

          (a) mistake, inadvertence, surprise, or
          excusable neglect; (b) newly discovered
          evidence which would probably alter the
          judgment or order and which by due diligence
          could not have been discovered in time to move
          for a new trial under R. 4:49; (c) fraud
          (whether heretofore denominated intrinsic or
          extrinsic),   misrepresentation,    or   other
          misconduct of an adverse party; (d) the
          judgment or order is void; (e) the judgment
          or order has been satisfied, released or
          discharged, or a prior judgment or order upon
          which it is based has been reversed or
          otherwise vacated, or it is no longer
          equitable that the judgment or order should
          have prospective application; or (f) any other
          reason justifying relief from the operation
          of the judgment or order.

"The rule is 'designed to reconcile the strong interests in

finality of judgments and judicial efficiency with the equitable

notion that courts should have authority to avoid an unjust result

in any given case.'"   Guillaume, supra, 209 N.J. at 467 (quoting

Mancini v. EDS, 132 N.J. 330, 334 (1993)).

     We afford "substantial deference" to a judge's determination

to grant relief under Rule 4:50-1 and reverse only if the court's

determination amounts to a clear abuse of discretion.         Ibid.


                                 6                          A-2836-15T4
(citing DEG, LLC v. Twp. of Fairfield, 198 N.J. 242, 261 (2009);

Hous. Auth. of Morristown v. Little, 135 N.J. 274, 283 (1994)).

An abuse of discretion occurs when a decision is "made without a

rational     explanation,        inexplicably           departed      from    established

policies, or rested on an impermissible basis."                          Id. at 467-68

(quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123

(2007)).

      Here, plaintiff does not explicitly identify what subsection

of   Rule    4:50-1    it     relied   on,       but   the    trial    court    discussed

subsections      (b)    and    (f).     To       prevail      under    Rule    4:50-1(b),

plaintiff must demonstrate "that the evidence would probably have

changed the result, that it was unobtainable by the exercise of

due diligence for use at the trial, and that the evidence was not

merely cumulative."            DEG, LLC, supra, 198 N.J. at 264 (quoting

Quick Chek Food Stores v. Twp. of Springfield, 83 N.J. 438, 445

(1980)).      Further, "[a]ll three [of these] requirements must be

met"; it is insufficient to prove only one or two prongs of the

test.       Ibid.      Finally, "'newly discovered evidence' does not

include     an   attempt       to   remedy       a     belated   realization       of the

inaccuracy of an adversary's proofs."                        Ibid. (quoting Posta v.

Chung-Loy, 306 N.J. Super. 182, 206 (App. Div. 1997)). "The motion

shall be made within a reasonable time, and for reasons (a), (b)



                                             7                                    A-2836-15T4
and (c) of R. 4:50-1 not more than one year after the judgment,

order or proceeding was entered or taken."          R. 4:50-2.

      Rule   4:50-1(f)    permits    relief   for    "any   other    reason

justifying relief from the operation of the judgment or order" and

"is   available   only   when   'truly   exceptional   circumstances     are

present.'"   Guillaume, supra, 209 N.J. at 484 (quoting Hous. Auth.

of Morristown, supra, 135 N.J. at 286).             We are not persuaded

plaintiff has demonstrated entitlement to relief under either

standard based upon the record presented, nor do we discern an

abuse of the trial judge's discretion.           Plaintiff's additional

arguments are without sufficient merit to warrant discussion in a

written opinion.    R. 2:11-3(e)(1)(E).

      Affirmed.




                                     8                              A-2836-15T4